         Case 4:16-cr-00310-MWB Document 172 Filed 06/15/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                               No. 4:16-CR-00310

         v.                                                 (Judge Brann)

    EDWIN VAQUIZ,

                Defendant.

                                            ORDER

                                         JUNE 15, 2021

        In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

        1.      Vaquiz’s 28 U.S.C. § 2255 motion (Doc. 163) is DENIED;

        2.      Vaquiz’s motion to compel counsel to provide records to Vaquiz (Doc.

                147) is DENIED;1 and

        3.      The Court declines to issue a certificate of appealability.


                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge


1
     Vaquiz acknowledges that his attorney has provided him with the entire defense file in DVD
     format, but Vaquiz asserts that his family does not have the means to send those documents to
     him in paper form, and that he needs those documents for his post-conviction motion. Doc.
     147. Because counsel has provided Vaquiz with the defense file, the Court has denied the
     § 2255 motion, and any further records would not appear germane to Vaquiz’s § 2255 motion,
     the Court will deny Vaquiz’s motion to compel.
